Citation Nr: 1200925	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  05-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, as due to an undiagnosed illness, or as secondary to service-connected chronic angina.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1981 to October 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a respiratory disorder.  This claim was remanded in February 2010 to obtain a medical opinion.  In July 2010, the Veteran was afforded a VA examination and a VA medical opinion was obtained.  The examiner was unable to diagnose the Veteran with any current respiratory condition.  The examiner opined that the Veteran's dyspnea was not due to or a result of active duty exposure to asbestos or treatment for tuberculosis.  The examiner stated that there was no documentation or correlation to support the claim of dyspnea due to a positive tuberculosis test with negative pulmonary function tests or chest x-rays during active duty.  There were no residuals from the tuberculosis skin test and no indication of active tuberculosis disease.

The Board notes that this rationale focuses on tuberculosis and does not explain why the examiner opined the Veteran's respiratory disorder is not due to exposure to asbestos during service.

Furthermore, the Board notes that the Veteran served in Kuwait from September 1998 to February 1999.  See February 2002 Medical Evaluation Board.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

The Board notes that no diagnosis was made during the July 2010 VA examination.  A remand is necessary to obtain a more thorough medical opinion.  He has been diagnosed previously with atypical chest pain.  (See Private examination of May 2002 and many other private records); 

Additionally, as a result of the Board's February 2010 decision, the Veteran was granted service-connected for chronic angina.  The Board finds a remand is necessary to obtain a medical opinion to determine if the Veteran's respiratory disorder is proximately due to or aggravated by his service-connected chronic angina.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain an addendum opinion to the July 2010 respiratory examination.  If required by the examiner, conduct another VA examination.  

a.)  The examiner should provide a more thorough rationale for the negative medical opinion provided regarding the Veteran's respiratory disorder and his exposure to asbestos during service.

b.)  Since no clinical diagnosis was made regarding the respiratory system during the July 2010 examination, an opinion should be rendered as to whether the symptoms experienced by the Veteran are manifestations of an undiagnosed illness.  

c.)  The examiner should also offer comments and an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's respiratory disorder is proximately due to or aggravated by his service-connected chronic angina.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  

If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


